2019 IL App (5th) 180574
            NOTICE
 Decision filed 08/28/19. The
 text of this decision may be               NO. 5-18-0574
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of
                                                IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re ESTATE OF VINCENT SIEDLER,                 ) Appeal from the
Deceased                                         ) Circuit Court of
                                                 ) Pope County.
(Shirley Bramlet, as Independent Executor of the )
Estate of Vincent Siedler, and David Bramlet,    )
                                                 )
        Petitioners-Appellees,                   )
v.                                               ) No. 18-P-7
                                                 )
Cody Hopkins and Stephen Hopkins,                ) Honorable
                                                 ) Joseph M. Leberman,
        Respondents-Appellants).                 ) Judge, presiding.
______________________________________________________________________________

         JUSTICE BOIE delivered the judgment of the court, with opinion.
         Justices Welch and Cates concurred in the judgment and opinion.

                                            OPINION

¶1       This case concerns the interpretation of the language of the last will and testament of

Vincent Siedler. The will at issue granted the petitioner, David Bramlet, an option to purchase the

estate’s real property at an appraised value or for the purchase price offered by any bona fide “third

party purchaser,” whichever is greater. The money the estate receives from the sale of the real

estate will become part of the estate’s residue and will be distributed to the residual legatees named

in the will. A residual legatee under the will, Cody Hopkins, who will receive 26.66% of the

estate’s residue, made an offer to purchase the estate’s real estate at a price higher than its appraised

value.


                                                   1
¶2      The issue we must determine is whether a legatee under this will (Cody Hopkins) qualifies

as a “third party purchaser” as that term is used in the will such that his offer to purchase the

estate’s real property effectively increases the price that the optionee (Bramlet) must pay to

exercise the testamentary option. The independent executor of the estate, Shirley Bramlet, filed a

petition asking the circuit court for direction on selling the real estate in light of Hopkins’s offer.

The circuit court held that a legatee under the will did not qualify as a “third party purchaser” as

that term is used in the will for defining the option’s purchase price. The circuit court, therefore,

concluded that Bramlet was not required to match Cody Hopkins’s purchase offer. Cody Hopkins

and Stephen Hopkins 1 now appeal the circuit court’s order. For the following reasons, we affirm

and remand for further proceedings consistent with this decision.

¶3                                        BACKGROUND

¶4      The decedent, Vincent Siedler, died testate on March 27, 2018. He never married and had

no children. He had 16 cousins as his surviving heirs, including Cody Hopkins and Stephen

Hopkins. At the time of his death, Siedler owned approximately 218.32 acres of real estate in Pope

County, Illinois, which he described in his will as his “farm.” He named Shirley Bramlet to serve

as the independent executor of his estate.

¶5      Siedler’s will provides for the distribution of his farm upon his death with the following

language:

        “I hereby direct that my farm in Pope County, Illinois, be appraised for fair cash market

        value by an independent appraiser within 90 days after my death. Upon completion of this

        appraisal, the Executor shall notify David Bramlet (who resides at 90 Oak Road,


        1
          Stephen Hopkins is also a legatee under the will and will receive the same percentage of the estate’s
residue as Cody Hopkins. The record indicates that only Cody Hopkins made the offer to purchase the real
estate, but Cody Hopkins’s pleadings filed in the proceedings below stated that they were filed on behalf
of both Cody and Stephen Hopkins.
                                                      2
       Harrisburg, Illinois,) of the appraised value. David Bramlet shall have the non-assignable

       option to purchase, for cash under the terms of this paragraph, my farm in Pope County,

       Illinois, (or any portion thereof) for the appraised value or for the purchase price offered

       by any bona fide third party purchaser, whichever is greater. In the event David Bramlet

       fails to notify the Executor of his desire to exercise this option within 90 days of the date

       of notice to him of the appraised value or for the purchase price offered by any bona fide

       third party purchaser, or if David Bramlet fails to close the sale of the farm in Pope County,

       Illinois, within 90 days of the exercise of this option, this option shall terminate and my

       farm in Pope County, Illinois, shall be sold at a public or private sale, at the discretion of

       the Executor. The proceeds of such sale shall be added to my residuary estate and

       distributed pursuant to the provisions set forth herein.” (Emphases added.) 2

¶6     Siedler’s will provided that 20% of the residue of his estate be distributed to two Catholic

churches and two cemeteries, each receiving 5% of the residue. The remaining 80% of the residue

of the estate is to be distributed in equal shares to Kathy Lynn Ellis, Cody Hopkins, and Stephen

Hopkins.

¶7     On May 10, 2018, the independent executor obtained an appraisal of the real estate as

required by the terms of the will. The appraiser valued the real estate at $371,000 ($1700 per acre).

The executor notified Bramlet of the appraisal, and Bramlet gave the executor notice of his intent

to exercise the option to purchase the real estate at the appraised value. The parties agree that an

individual named Gary Evans qualified as a bona fide “third party purchaser” and made an offer

to purchase 40 acres of the farm for $80,000. On July 19, 2018, Bramlet exercised his right under

the option by matching Evans’ offer at $2000 per acre for the 40 acres. On August 31, 2018, at the



       2
           Our emphasis in this decision is only on the words “third party purchaser” and not on “bona fide.”
                                                      3
request of Cody Hopkins and Stephen Hopkins, the real estate was appraised again by another

appraiser who valued the real estate at $398,000.

¶8     On August 13, 2018, the executor filed a petition requesting the court to enter an order

authorizing her to sell the real estate to Bramlet. Prior to a hearing on the petition, on or about

August 20, 2018, Cody Hopkins offered to purchase all of the real estate for $491,220 ($2250 per

acre). Accordingly, the executor filed an amended petition to sell the real estate, asking the court

to “make a determination as to which offer to purchase should be accepted” and to “determine the

amount of the purchase price.”

¶9     Cody and Stephen Hopkins filed a response to the executor’s amended petition in which

they argued that Cody’s offer to purchase the real estate constituted an offer from a bona fide “third

party purchaser” as set forth in the terms of Siedler’s will and that Bramlet must match Cody’s

offer in order to exercise the testamentary option to purchase the farm. In addition, they argued

that it was not necessary to proceed with the sale of the farm “so early in the administration” of

the estate and that they were unaware of any efforts by the executor to obtain additional third party

offers. They asked the court to approve the sale to Cody as the highest bidder or, alternatively,

give the executor additional time to seek higher offers from other “bona fide third party

purchasers.”

¶ 10   Bramlet filed a reply to Cody and Stephen Hopkins’s response in which he argued that he

had a binding contract with the estate as of July 19, 2018, to purchase the real estate in the amount

of $2000 per acre for 40 acres (matching Evans’ offer) and in the amount of $1700 per acre for the

balance of the real estate (appraised value). He concluded that the executor’s subsequent petition

seeking the court’s approval of the sale did not defeat the existence of the contract. Bramlet argued

that Cody Hopkins’s offer was not timely because it occurred after the contract between Bramlet

and the estate. In addition, he argued that, as a beneficiary of the estate, Cody did not qualify as a
                                                   4
“third party purchaser.” He argued that Siedler used the term “third party purchaser” to preclude a

beneficiary from artificially driving up the price of the real estate to the beneficiary’s benefit.

¶ 11   On November 2, 2018, the parties appeared in court for a hearing on the executor’s

amended petition to sell real estate. At the hearing, the parties did not present any witness

testimony or other evidence, and they agreed that the issues before the court were legal issues that

did not involve disputed issues of fact. The parties, therefore, presented only arguments from

counsel on the issue of whether a legatee under the will could qualify as a “third party purchaser.”

No issues were raised concerning whether Cody’s offer was a “bona fide” offer.

¶ 12   The executor’s attorney told the court that the executor was “seeking the safe haven of the

Court to make the determination on whether or not the sale to Mr. Bramlet was consistent with the

Last Will and Testament of the decedent.” The executor argued that a contract with Bramlet was

formed between Bramlet and the estate for the sale of the real estate on July 19, 2018, when

Bramlet, having previously agreed to purchase all of the real estate at its appraised value, exercised

his right to match Evans’ offer to purchase the 40 acres at $2000 per acre. At that point, the

executor’s attorney argued, there had been an offer and an acceptance.

¶ 13   The attorney representing the Hopkinses argued that the language used by Siedler in his

will indicated that Siedler “contemplated this sale going to the highest bidder.” He argued that

Siedler “wanted as much money as possible to go to his family” and that he contemplated a “third

party being someone other than David Bramlet having the opportunity to buy.”

¶ 14   At the hearing, the circuit court questioned the Hopkinses’ attorney about their alternative

request to require the executor to extend the time to allow for additional third party offers. The

court noted that the language used by Siedler in his will gave Bramlet only 90 days to complete

the sale after he exercised his option to purchase, which indicated to the court that Siedler wanted

the real estate sale to close as soon as possible. The court stated that to require the executor to
                                                 5
allow more time for additional third party offers would go against the deadlines laid out in the will.

The attorney stated, “We would have no objection to extending that time if the Court and the

executor would agree to that, but I understand the Court’s concern. It may go against the will”

because they were “in a tight timeline if we’re following the will.”

¶ 15    On November 7, 2018, the circuit court entered its order on the executor’s amended petition

to sell the estate’s real estate. The court noted that one of the issues before the court was “whether

an heir to the estate could be a ‘bona fide third party purchaser’ as that term is used in the will of

Vincent Siedler, the decedent.” The court noted that it found no case law on point regarding this

issue. The court, therefore, looked to the plain and ordinary meaning of the terms within the context

in which they were used. In analyzing the language of the will, the court noted that if a “bona fide

third party” makes an offer to purchase the real estate and Bramlet does not exercise the option to

purchase the real estate, the will does not require the executor to sell the real estate to the “bona fide

third party purchaser.” Instead, the court concluded, the will granted the executor authority to sell

the real estate to anyone at a public or private sale. The court concluded that this language gave

the executor “great discretion.”

¶ 16    The court also noted that Siedler used the phrase “bona fide third party purchaser” only in

connection with defining the purchase price of Bramlet’s option to buy, but not in connection with

a public or private sale. The court, therefore, concluded that Siedler intended for the phrase to

mean “something more than anyone with a cash offer” and must be someone not connected to the

estate. The court held that “a beneficiary is not a bona fide third party purchaser as that term is

used in Vincent Siedler’s will.”

¶ 17    As further basis for its conclusion, the circuit court explained as follows:

        “[T]his interpretation is bolstered by the fact that the interested parties, Cody Hopkins and

        Steve Hopkins, are beneficiaries under the will. *** Under the terms of the will, Cody
                                               6
        Hopkins and Steve Hopkins will each receive one-third (1/3) of eighty percent (80%) of

        the residual estate. The proceeds of the sale of the real estate is to go into the residual estate.

        Their offer to purchase the farm at a price of $491,220.00 would net each of them

        approximately $131,000.00 just from the sale of the real estate. They would essentially be

        playing with ‘house’ money. This would allow them to bid more than fair market value

        because when the proceeds are distributed, they would receive a portion of the purchase

        price back as part of their share of the estate. This could effectively frustrate the testator’s

        intention to give David Bramlet the option of buying the farm ‘for the appraised value or

        for the purchase price offered by any bona fide third party purchaser’. If David Bramlet

        does not exercise his option to purchase the farm or doesn’t close within 90 days of

        exercising his option, Cody Hopkins and/or Steve Hopkins, without the tag of bona fide

        third party purchasers, would be free to make an offer at a private sale or bid at a public

        sale. At that time, if they want to play with ‘house’ money, they would not be frustrating

        the intent of paragraph (2) of Article Five of the will.” (Emphases in original.)

¶ 18    The court also noted that a second issue before it was the extent of the executor’s discretion

and authority to sell the real estate. The court noted that the independent administration of the

estate gave the executor “considerable discretion in administering the estate” and that “several

times in the will, the testator specifically left decisions to the discretion of the Executor.” With

respect to the time frame in which the executor must wait before closing on the sale of the real

estate, the circuit court ruled as follows:

        “[N]othing in paragraph (2) of Article Five requires the Executor to leave open any certain

        time frame for offers from bona fide third party purchasers. While the court is not ruling

        on whether there was a valid contract in place, the Executor had the discretion to accept

        David Bramlet’s option to purchase the farm and determine, within reason, how long to
                                              7
       accept offers from bona fide third party purchasers. The court notes that should David

       Bramlet exercise his option to purchase the farm, he has 90 days to close on that transaction.

       If the offer period was left open for very long, it could frustrate David Bramlet’s ability to

       complete the transaction within the 90 day period.”

¶ 19   The court, therefore, held that “the executor had the discretion to determine the reasonable

time period in which the estate would accept offers from bona fide third party purchasers.” Cody

and Stephen Hopkins now appeal from the circuit court’s order pursuant to Illinois Supreme Court

Rule 304(b)(1) (eff. Mar. 8, 2016).

¶ 20                                       ANALYSIS

¶ 21   As we have explained, the issue before us on appeal is one involving the interpretation of

the language of a will.

¶ 22   It is well established that, in interpreting a decedent’s will, “the intention of the testator as

expressed in the will must be ascertained and given effect if not prohibited by law.” Armstrong v.

Barber, 239 Ill. 389, 398 (1909). This is the “paramount rule” to which “all others must bend.” Id.

The courts “always look upon the intention of the testator as the polar star to direct them in the

construction of wills.” (Internal quotation marks omitted.) Orr v. Yates, 209 Ill. 222, 229 (1904).

Nearly 100 years ago, the supreme court described this rule of law as “so well settled in this state

as to require no citation of authority.” Daly v. Daly, 299 Ill. 268, 272 (1921). Accordingly, the

focus of our analysis in interpreting Siedler’s will is giving effect to his intent, and the question on

appeal is whether the trial court’s construction of the will gives effect to his intent. King v. Travis,

170 Ill. App. 3d 1036, 1041 (1988).

¶ 23   The language of a will is the best proof of the testator’s intent. Coussee v. Estate of Efston,

262 Ill. App. 3d 419, 423 (1994). “Words used in a will are to be given the meaning which the

testator intended they should have” and are “understood in their ordinary sense unless a different
                                               8
meaning is indicated by the context.” Andrews v. Applegate, 223 Ill. 535, 537-38 (1906). Also,

“[i]f possible, the court should construe the will or trust so that no language used by the testator is

treated as a surplusage or rendered void or insignificant.” Harris Trust & Savings Bank v.

Donovan, 145 Ill. 2d 166, 172 (1991).

¶ 24    If the language of a will is clear and unambiguous, extrinsic evidence is not admitted to

vary that language. Steinke v. Novak, 109 Ill. App. 3d 1034, 1038 (1982). However, where latent

ambiguities exist in the will, extrinsic evidence will be considered to determine the testator’s

intent. In re Estate of Levin, 231 Ill. App. 3d 634, 637 (1992). Here, the parties agree that the will

is clear and unambiguous, and none of the parties asked the circuit court to consider extrinsic

evidence to determine Siedler’s intent. Under such circumstances, the interpretation of Siedler’s

will involves a question of law that we will review de novo. In re Estate of Williams, 366 Ill. App.
3d 746, 748 (2006).

¶ 25    The parties agree that the language of the will at issue granted Bramlet a testamentary

option to purchase Siedler’s farm. The disagreement concerns whether Bramlet must match Cody’s

offer to purchase the farm for $491,222. Resolution of this issue, in turn, depends on whether Cody

qualifies as a “third party purchaser.” Siedler defined the purchase price for Bramlet’s option as

“the appraised value or for the purchase price offered by any bona fide third party purchaser,

whichever is greater.”

¶ 26    The term “third party purchaser” is not defined in the will, and in its order, the circuit court

noted that it was unable to find case law on point regarding its definition. In their briefs, the parties

have not cited any direct authority on the issue of whether a residual legatee qualifies as a “third

party purchaser” in the context of the present case. Likewise, our research has not revealed any

cases on this specific issue. See, e.g., Jay M. Zitter, Annotation, Determination of Price Under

Testamentary Option to Buy Real Estate, 13 A.L.R. 4th 947 (1982) (compilation of cases from
                                            9
multiple jurisdictions, none of which address whether a legatee qualifies as a “third party

purchaser” or otherwise define the term). Like the circuit court, we will look to the plain and

ordinary meaning of the term in the context in which it is used.

¶ 27   Black’s Law Dictionary defines “third party” as “[a] person who is not a party to a lawsuit,

agreement, or other transaction ***; someone other than the principal parties.” Black’s Law

Dictionary 1518 (8th ed. 1999). The term “third party purchaser” is used at times in defining a

right of first refusal in lease agreements. See, e.g., Turner v. Shirk, 49 Ill. App. 3d 764, 766-67

(1977) (lease gave plaintiff “ ‘the opportunity to meet any bona fide offer from a third person’ ”);

LIN Broadcasting Corp. v. Metromedia, Inc., 542 N.E.2d 629, 632 (N.Y. 1989) (“Under a right of

first refusal, the only offer involved is one to be made in the future, if and when the owner reaches

agreement with a third-party purchaser.”). In such situations, a bona fide offer from a third party

means an offer from a “stranger” to the lease. See Prince v. Elm Investment Co., 649 P.2d 820,

823 (Utah 1982) (“for purposes of a right of first refusal, a ‘sale’ occurs upon the transfer *** to a

stranger to the lease”); Byron Material, Inc. v. Ashelford, 34 Ill. App. 3d 301, 305-06 (1975) (sale

of an interest in leased property from one co-tenant to another did not involve a sale to “a bona fide

purchaser” that would trigger a right of first refusal).

¶ 28   In the present case, Siedler used the term “third party purchaser” in defining the method

for determining the purchase price of Bramlet’s testamentary option to purchase the farm.

Considering the plain and ordinary meaning of the term “third party purchaser,” we believe that,

by using that term, Siedler intended for Bramlet to match only bona fide offers from purchasers

who were strangers to the will, not offers from residual legatees.

¶ 29   Fair market value has been defined as “the price for which the property would sell under

ordinary circumstances.” (Emphasis added.) Department of Public Works & Buildings v.

Oberlaender, 42 Ill. 2d 410, 415 (1969). We believe that the language of the will indicates that
                                             10
Siedler used the term “third party” so that the option price would be determined only by purchasers

making bona fide, arm’s length offers under ordinary circumstances. As the circuit court observed,

Siedler intended for “third party purchaser” to mean “something more than anyone with a cash

offer.” (Emphasis added.) Had Siedler intended to require Bramlet to match offers from legatees,

who will recover a percentage of the purchase price back upon distribution of the estate’s residue,

he would have required Bramlet to match all bona fide cash offers, not just offers from “third party

purchasers.” Therefore, under our interpretation of the plain language of the testamentary option,

Siedler did not intend for Cody to qualify as a “third party purchaser” as that term is used in

defining the option.

¶ 30   The circuit court correctly emphasized that Cody and Stephen Hopkins “would essentially

be playing with ‘house’ money,” which would allow them to bid more than fair cash market value.

We agree with the circuit court that this would frustrate Siedler’s intent by requiring Bramlet to

purchase the property, not at fair cash market value, but at fair cash market value plus a premium

created solely by the Hopkinses’ unique position as residual legatees. The Hopkinses’ ability to

make an offer beyond the fair cash market value with no net financial consequence is not an offer

made “under ordinary circumstances.” We do not believe that Siedler intended to require Bramlet

to purchase the farm at a price artificially inflated beyond the farm’s fair cash market value due to

offers from legatees.

¶ 31   We also agree with the circuit court that this interpretation of the will is bolstered by other

language in the will concerning the sale of the property should Bramlet choose not to exercise the

testamentary option. Under the plain language of the will, the executor is authorized to sell the

farm “at a public or private sale, at the discretion of the Executor.” Importantly, in defining this

authority, Siedler did not limit the public or private sale to only “third party purchasers” as he did

with respect to defining Bramlet’s option purchase price. Therefore, as the circuit court recognized,
                                                11
if Bramlet does not exercise his option to purchase the farm or does not close within 90 days of

exercising his option, Cody and/or Stephen Hopkins, without the tag of bona fide third party

purchasers, would be free to make an offer at a private sale or bid at a public sale. At that time, if

they want to play with “house money,” as the circuit court described it, they may do so without

violating the plain language of the will or frustrating Siedler’s intent with respect to Bramlet’s

option. Under the plain language of the will, it is only after the expiration of Bramlet’s testamentary

option can they make bona fide offers on the farm.

¶ 32   Finally, as we stated above, we should construe the will so that no language used by the

testator is treated as a surplusage or rendered void or insignificant. Harris Trust & Savings Bank,
145 Ill. 2d at 172. Siedler specifically used the term “third party purchaser” to limit offers that can

be used to set the testamentary option’s purchase price. A holding that legatees under the will can

make “third party” offers that Bramlet must match would be, essentially, a holding that anyone

and everyone who makes a bona fide offer qualifies as a “third party purchaser.” This interpretation

would improperly treat Siedler’s chosen term “third party purchaser” as meaningless surplusage.

Based on the record before us, we are obligated to conclude that Siedler purposefully chose specific

language to define the testamentary option’s purchase price and that he did not include any

meaningless surplusage in defining the method for determining the option’s purchase price.

¶ 33   Cody and Stephen Hopkins argue that, by not requiring Bramlet to match Cody’s bid, the

circuit court denied the estate more than $100,000, with 20% of that loss inuring to the benefit of

two churches and cemeteries. This may be true, but it does not allow us to reach a different result.

The supreme court has stated that “courts are without power, under the guise of interpretation, to

alter a testator’s will or to make a new will for him.” Doblin v. Allison, 92 Ill. App. 3d 942, 945

(1981) (citing Vollmer v. McGowan, 409 Ill. 306, 315 (1951)). Here, Siedler granted Bramlet a

testamentary option to purchase the estate’s real property, and Bramlet has the right to exercise
                                               12
that option under the terms Siedler defined. We cannot rewrite Bramlet’s testamentary option

contrary to Siedler’s intent even when doing so allows the estate to recover more money for

legatees. As we emphasized at the beginning of our analysis, the testator’s intent is the paramount

consideration in interpreting a will.

¶ 34    Cody and Stephen Hopkins argue, alternatively, that the circuit court erred in not requiring

the executor to allow additional time for other offers from bona fide third party purchasers. We

agree with the circuit court that nothing in the will required the executor to seek offers from

bona fide third party purchasers for any specified time. Instead, the will grants the executor

discretion to accept Bramlet’s option to purchase the farm and determine, within reason, how long

to accept offers from bona fide third party purchasers. Also, as the circuit court noted, Siedler

required Bramlet to exercise the option to purchase the farm within 90 days of notice of the

appraised value and required him to close the sale within 90 days of exercising his option. We

agree with the circuit court that requiring the executor to accept offers for any specific period of

time is contrary to the plain language of the will and could frustrate Bramlet’s ability to complete

the transaction within the 90 day period, which, in turn, would frustrate Siedler’s intent as specified

in the will. Accordingly, the circuit court did not err in denying Cody and Stephen Hopkins’s

alternative request for relief.

¶ 35                                    CONCLUSION

¶ 36    For the foregoing reasons, the circuit court’s November 7, 2018, order is hereby affirmed,

and we remand for further proceedings consistent with this decision.

¶ 37    Affirmed; cause remanded.




                                                  13
                                  2019 IL App (5th) 180574

                                       NO. 5-18-0574

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                                      FIFTH DISTRICT


In re ESTATE OF VINCENT SIEDLER,                 )  Appeal from the
Deceased                                         )  Circuit Court of
                                                 )  Pope County.
(Shirley Bramlet, as Independent Executor of the )
 Estate of Vincent Siedler, and David Bramlet,   )
                                                 )
         Petitioners-Appellees,                  )
v.                                               )  No. 18-P-7
                                                 )
Cody Hopkins and Stephen Hopkins,                )  Honorable
                                                 )  Joseph M. Leberman,
         Respondents-Appellants).                )  Judge, presiding.
_____________________________________________________________________________________

Opinion Filed:           August 28, 2019
_____________________________________________________________________________________

Justices:           Honorable Mark M. Boie, J.

                    Honorable Thomas M. Welch, J., and
                    Honorable Judy L. Cates, J.
                    Concur
_____________________________________________________________________________________

Attorney            Jonathan R. Cantrell, Hart Cantrell LLC, 602 W. Public Square, Benton,
for                 IL 62812
Appellants
_____________________________________________________________________________________

Attorneys           Mark S. Johnson, Johnson, Schneider & Ferrell, L.L.C., 212 N. Main
for                 Street, Cape Girardeau, MO 63701 (for David Bramlet)
Appellees
                    Craig R. Reeves, Michael R. Twomey, Barrett, Twomey, Broom, Hughes
                    & Hoke, LLP, 100 North Illinois Avenue, P.O. Box 3747, Carbondale, IL
                    62902-3747 (for Shirley Bramlet, as Independent Executor of the Estate
                    of Vincent Siedler)
_____________________________________________________________________________________